FILED
                            NOT FOR PUBLICATION                             JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30259

               Plaintiff - Appellee,             D.C. No. 9:10-cr-00029-DWM

  v.
                                                 MEMORANDUM *
ROBERT ERNEST PEEPLES, Jr.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Robert Ernest Peeples, Jr., appeals from the 84-month sentence imposed

following his guilty-plea conviction for receipt of child pornography, in violation

of 18 U.S.C. § 2252A(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Peeples contends that the district court procedurally erred by failing to

explain adequately the sentence, including how it weighed the psychosexual

evaluation. The record reflects that the district court adequately explained the

sentence and did not otherwise procedurally err. See United States v. Carty, 520

F.3d 984, 992–93 (9th Cir. 2008) (en banc).

      Peeples also contends that the district court failed to appreciate adequately

its discretion to vary from the child pornography Guidelines and erred by not

categorically rejecting the child pornography Guidelines in this case. The record

reflects that the court appreciated its discretion to vary from the child pornography

Guidelines. It did not err in failing to reject them categorically. See United States

v. Henderson, 649 F.3d 955, 962-63 (9th Cir. 2011).

      Peeples also contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, the district court’s below-Guidelines sentence is substantively reasonable.

See Carty, 520 F.3d at 993.

      Peeples’s motion for judicial notice is denied.

      AFFIRMED.




                                           2                                      11-30259